Title: To John Adams from Henry Marchant, 19 June 1790
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport June 19th. 1790

You will receive this by my Friend Mr. Theodore Foster, of whom I wrote you fully in my last Letter—His Patriotism is very conspicuous in persevering and going forward as a Senator, when it must be his Interest to have accepted the Appointment of Naval Officer for the Port of Providence—I can assure you, Sir, you will find Pleasure in the Candour, Modesty and good Sense of Mr. Foster; and his Sentiments very liberal—The Appointment of Our Friend Mr. Ellery is very pleasing, and I believe all the Appointments have given as general Satisfaction as might have taken Place—I presume the Judiciary Act and the Appointments under it, before this may have taken Place—With Respects to Mrs. Adams and Family I am as ever / Your sincere Friend / and humble Servt.

H Marchant